Citation Nr: 1823612	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for fractured ribs, including as secondary to service-connected left knee disability.

2.  Entitlement to service connection for rotator cuff tear (left shoulder condition).

3.  Entitlement to a rating in excess of 10 percent for left knee patellar tendon rupture with residual degenerative joint disease (DJD).  

4.  Entitlement to an initial compensable rating for a left ear hearing loss disability prior to August 12, 2105, and an initial compensable rating for a bilateral hearing loss disability thereafter.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2012 and September 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The matters are currently under the jurisdiction of the Roanoke, Virginia RO. 

The Veteran was afforded a Travel Board hearing in October 2017 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

The issues of entitlement to a rating in excess of 10 percent for a left knee disability and entitlement to service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the October 2017 travel Board hearing, the Veteran informed the undersigned Veterans Law Judge that he was withdrawing his claims for entitlement to service connection for fractured ribs and entitlement to an increased rating for a bilateral hearing loss disability.  


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the claim of entitlement to service connection for entitlement to service connection for fractured ribs and entitlement to an increased rating for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 7105(b) and (d) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the October 2017 travel Board hearing, the Veteran stated that he wished to withdraw his service connection claim for a fractured rib and his increased rating claim for a bilateral hearing loss disability.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal on the record at a hearing.  Thus, the Board has no jurisdiction to consider the withdrawn issues and they shall therefore be dismissed.


ORDER

The claim for entitlement to service connection for a fractured rib is dismissed.  

The claim for entitlement to an initial compensable rating for a bilateral hearing loss disability is dismissed.  





REMAND

First, the Veteran contends that his left shoulder disability was indirectly caused by his service-connected left knee disability.  Specifically, he contends that his left knee disability caused symptoms of weakness and imbalance, which in turn caused him to have a "motorcycle incident" where he injured his left shoulder.  In other words, he is arguing that but for his left knee disability, he would have been able to properly balance himself on the motorcycle and not crash it and would not have a current left shoulder disability.  

The Board finds that the issue of whether the Veteran's left knee disability caused his motorcycle incident is a factual question (i.e. whether causality is demonstrated factually) and is a medical question (i.e. whether his left knee was weak enough to prevent him saving the motorcycle from crashing and whether the incident itself caused the current shoulder disability).  Secondary service connection is available for those disabilities caused or aggravated by a service-connected disability.  The legal standard for causation is "at least as likely as not."  In order for the Veteran to prevail, the evidence needs to show to a degree of probability of 50 percent or greater that the Veteran's left knee disability caused or aggravated his left shoulder disability.  The question then turns to what was the severity of the Veteran's left knee disability at the time of the incident.  Based on this severity, then the Board is left to decide whether it is at least as likely as not that a left knee disability of this severity level caused or aggravated the left shoulder disability. 

The Veteran's motorcycle incident occurred in 2013.  Medical records reflect that the Veteran's left knee disability was manifested by symptoms of weakness.  The Veteran was examined at the hospital following the incident and reported injury to his left side.  The question then turns to whether the Veteran's motorcycle accident caused the current left shoulder disability.  The Board finds that a remand is necessary to obtain a medical opinion which addresses this issue.  The Board notes that the Veteran was afforded a VA examination in September 2015 where the examiner opined,

Simply physics defines torque as the rate of change of angular momentum.  Even the slightest speed of travel combined with the weight of his motorcycle would create an incredible force on his leg and knee that I would not expect most healthy human knees to be able to withstand without injury, let alone a knee with degenerative disease.  For this reason and at this time, my opinion is that the Veteran's left shoulder is not proximately due to or caused by this Veteran's [service connected left knee disability.]

Although the issue the examiner addressed is helpful as to the question of whether the left knee caused the fall (which is of a more legal nature than a medical one), the  Board is requesting one clarification of that question, and is posing a second question at this time.  In that regard, the Board is also requesting the etiology of the left shoulder disability.  Therefore, the Board requests an addendum opinion which answers first whether it is at least as likely as not that the Veteran's left knee disability contributed to the motorcycle fall and resulting injury (in other words, whether it is more likely that the motorcycle would have fallen regardless of the left knee disability) and second, whether it is at least as likely as not that the left shoulder disability can be linked to the 2013 motorcycle incident.  

Second, the Veteran contends that his left knee disability has worsened since his last VA examination.  The Veteran was last afforded a VA knee examination in August 2015.  As there is evidence that the Veteran's left knee disability may have worsened since the last examination, the Board finds that a remand for a VA examination is necessary to assess the Veteran's current severity.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).  The last examination also did not provide evidence regarding joint testing on active and passive motion and in non- weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination which assesses the current severity of the Veteran's left knee disability and includes the requisite testing.

At the October 2017 Board hearing, the Veteran testified that he sought physical therapy through a private provider for his left knee disability in 2016.  He stated that he would provide the records to the Board within 30 days of the hearing; however, there does not appear to be any new private medical records of record.  As there may be outstanding records relevant to the Veteran's claim, the Board finds that a remand is necessary to obtain such records.  On remand, the Veteran should complete an up to date VA Form 21-4142, Authorization and Consent to Release Information.  

Finally, updated VA treatment records should be obtained and associated with the electronic claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of any private treatment records from where he received physical therapy for his left knee from February 2016 to March 2016, see Board Hearing transcript, p. 6, as well as any other records, not already of record, that are relevant to his claim.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  

2.  Obtain VA treatment records pertaining to the Veteran dating from November 2017 and associate with the electronic claims file.

3.  Then, obtain an addendum opinion from the September 2015 VA examiner (or a suitable medial professional) to address the etiology of his left shoulder disability.  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the electronic claims file (and note such a review) and offer an opinion as to the following questions:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability contributed to the motorcycle fall and resulting injury (in other words, whether it is more likely that the motorcycle would have fallen regardless of the left knee disability).

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left shoulder disability was caused by the 2013 motorcycle incident (see July 2013 emergency department note).  

The September 2015 VA examination report addressed the issue of whether the Veteran's left shoulder disability was caused by the left knee disability.  The Board is now requesting that the examiner clarify that opinion regarding the likelihood of a contributing factor, and specifically address whether it is at least as likely as not that the Veteran's left shoulder disability is related to the motorcycle incident.  It would be particularly helpful to the Board if the examiner could rule out or identify any other causes for the Veteran's left shoulder disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, schedule the Veteran for an examination in order to determine the current level of severity of left knee disability.  The electronic claims folder and a copy of this remand must be made available to the examiner.  

The examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  See Correia, supra.

5.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


